Appeal from a judgment of the Supreme Court at Special Term, entered June 22, 1976 in Sullivan County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, and directed respondent to grant petitioner a rehearing of his request for parole. On February 28, 1974, petitioner was sentenced to an indeterminate term of imprisonment not to exceed five years upon his plea of guilty to the crime of robbery in the second degree. Following his appearance before the Parole Board on March 8, 1976, parole was denied him, and he was advised that he would again be considered for parole in November, 1976. As a result, he commenced the instant proceeding wherein Special Term directed respondent, inter alia, to grant him a rehearing of his request for parole. This appeal ensued. Upon inquiry, it has come to our attention that, since the filing of respondent’s notice of appeal, petitioner has been given a rehearing of his request for parole and released from custody. Accordingly, the appeal has been rendered moot and should be dismissed (cf. Matter of Cummings v Regan, 36 NY2d 969; People ex rel. Wilson v De Stafano, 47 AD2d 992). Appeal dismissed as moot, without costs. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.